NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with George Kaplan on August 26, 2022.
The application has been amended as follows: 
Cancel claims 1 and 3-7.
ALLOW claims 10, 12 and 16-21.
Cancel claim 22.
Reasons for Allowance
The claimed invention is drawn to a method of stabilizing the taste and/or odor of specified fatty acids in a composition, the method comprising adding 4-hydroxyacetophenone to said composition in an amount of 0.01 to 5 wt.% based on the total weight of the composition, wherein the method prevents oxidation and rancidity of the fatty acid for a period of at least two months.  
The closest prior art is Pesaro et al (WO 2014/135650; of record), which teaches food and cosmetic compositions comprising an acetophenone derivative in an amount of about 0.1 to about 1 wt.% based on the total weight of the food composition (Paragraph 00181), wherein the acetophenone derivative is most preferably 2-, 3-, or 4-hydroxyacetophenone (Paragraph 0026) and, wherein, the food compositions include, for example, dairy products such as cheeses (Paragraph 00185).  However, Pesaro et al do not actually teach any examples of food compositions as claimed.  Rather, the embodiments of Pesaro et al are limited to cosmetic formulations wherein Pesaro et al specifically teach a “[c]osmetic lotion for body wash” comprising avocado oil (which contains oleic acid, an unsaturated C18 fatty acid) and a “[s]ubstance of formula (I)” in an amount of 0.6 wt.% based on the total weight of the lotion (Page 58, Table IV), wherein “a ‘substance of formula (I)’ relates to 4-hydroxyacetophenone” (Paragraph 0246).
However, whereas Presaro et al teach that the addition of 4-HAP “can be used outstandingly as an antimicrobial active… in particular for preserving otherwise perishable articles” (Paragraph 0022) as well as “for direct cosmetic or therapeutic treatment of microorganisms which can have an adverse influence on the human or animal body” wherein “[r]eference may be made by way of example to microorganisms which can cause body odor, acne, mycoses or the like” (Paragraph 0004), Presaro et al do not teach adding 4-HAP to said compositions to reduce odor of the composition, let alone the addition of 4-HAP to a fatty acid-containing composition in order to stabilize the taste and/or odor of the fatty acid, as recited by the instant method.
In the instant case, it is determined that the recitation in the preamble that the method is for “stabilizing the taste and/or odor of [the fatty acids]” as well as the limitations in the claim that 4-HAP “prevents oxidation and rancidity” and “stabilizes [the fatty acids] for at least two months”, in combination with Applicant’s clear reliance on these specific features during prosecution to distinguish the claimed invention from the prior art, must be given patentable weight.
Based on all of the foregoing, the instantly claimed method is considered to be free of the art and non-obvious.  And since the claims contain written support and are enabled, the claims are ALLOWED.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611